NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 


                United States Court of Appeals 
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted April 7, 2015* 
                                  Decided April 7, 2015 
                                              
                                          Before 
 
                          FRANK H. EASTERBROOK, Circuit Judge 
                           
                          ANN CLAIRE WILLIAMS, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
No. 14‐1929 
 
OBBIE WARD, JR.,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Eastern District of 
                                                  Wisconsin. 
      v.                                           
                                                  No. 10‐CV‐00862 
BRADLEY KELLY,                                     
      Defendant‐Appellee.                         Lynn Adelman, 
                                                  Judge. 
                                             
                                        O R D E R 

       This case involves the timeliness of a notice of appeal. Obbie Ward, Jr., a former 
Wisconsin inmate whose civil‐rights suit against his probation officer ended in 
summary judgment, filed his notice of appeal two days late. We dismiss the appeal for 
lack of jurisdiction. 

      In 2010, Ward sued several Wisconsin officials and the Wisconsin Department of 
Corrections under 42 U.S.C. § 1983, alleging state‐law negligence (in connection with 
damages to his wheelchair while he was in prison) and retaliation against his probation 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(A). 
No. 14‐1929                                                                        Page 2 
 
officer, Bradley Kelly, who changed his conditions of supervision. A magistrate judge 
screened the complaint and allowed Ward to proceed only on his retaliation claim. 
See 28 U.S.C. § 1915(e)(2)(B). The district judge then concluded that Ward presented no 
evidence that he had been injured by Kelly, and on March 24, 2014, granted Kelly’s 
motion for summary judgment. 

       Ward, however, did not file his notice of appeal until April 25, two days beyond 
the permitted thirty days. See FED. R. APP. P. 4(a)(1)(A). Because of his untimeliness, we 
ordered Ward to show cause why his appeal should not be dismissed for lack of 
jurisdiction. He responded in May by filing a cursory motion in the district court for 
more time, asserting that he had mailed the notice “early enough” and that the court 
had to accommodate him under the Americans with Disabilities Act. The district court 
denied the motion, finding that Ward had demonstrated neither good cause nor 
excusable neglect for his late filing. See FED. R. APP. P. 4(a)(5)(A)(ii). The court 
acknowledged that the two‐day delay in filing was “minimal” and did not prejudice 
Kelly, but concluded that Ward did not justify the delay. 

        In June, Ward sought reconsideration on the basis that he “didn’t receive the 
[summary judgment] decision in time” and that he was suffering from a foot injury. The 
district court promptly denied this motion, noting that Ward’s proposed ground for 
relief was new and, in any event, he had dated and signed his notice of appeal on 
March 29, 2014,“plenty of time” in which to deliver the notice to the clerk’s office by the 
April 23, 2014 deadline.   

        We ordered the parties to brief the issue of the appeal’s timeliness and 
specifically whether the district court abused its discretion in denying Ward’s motion to 
extend time. Ward then sent the district court a one‐line submission saying that he 
failed to file on time because he “read the due date wrong.” 

       Without an extension of time from the district court, Ward’s notice of appeal is 
untimely. See Thomas v. Butts, 745 F.3d 309, 311 (7th Cir. 2014). And the district court 
acted within its discretion in denying the motion for more time because Ward provided 
insufficient explanation for his failure to file a timely notice of appeal. We therefore lack 
jurisdiction over this appeal. Further, Ward’s perfunctory brief makes no argument of 
any kind; although we construe pro se filings liberally, pro se litigants must give some 
reason to disturb the district court’s decision. See FED. R. APP. P. 28(a)(8)(A); Anderson v. 
Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001). 

                                                                                DISMISSED.